Citation Nr: 0639480	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The issues of entitlement to service connection for 
psychiatric disability and low back disability are addressed 
in the remand that follows the order section of this 
decision.


FINDINGS OF FACT

1.  The veteran was found to have flat feet on the 
examination for entrance onto active duty.

2.  The veteran's flat feet increased in severity during 
active duty; the increase in severity was not clearly and 
unmistakably due to natural progress.


CONCLUSION OF LAW

Flat feet were aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
flat feet.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for flat feet.  
Therefore, no further development of the record is required 
with respect to the matter decided herein.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the disability-
rating and effective-date elements of the claim, those 
matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  For peacetime service after December 31, 1946 or 
wartime service, clear and unmistakable evidence is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis


Service medical records show that the veteran was found to 
have non disabling pes planus (flat feet) on a pre-induction 
examination in March 1953.  On an examination for transfer in 
August 1955, just prior to his discharge from service, he was 
found to have second degree pes planus of both feet.  The 
post-service medical evidence continues to show bilateral pes 
planus.  

The service medical records adequately establish that the 
pre-existing disability increased in severity during service.  
None of the evidence of record indicates that the service 
increase in severity was due to natural progress.  Therefore, 
the Board finds that the presumption of aggravation has not 
been rebutted.  Accordingly, the veteran is entitled to 
service connection for this disability.


ORDER

Entitlement to service connection for flat feet is granted.


REMAND

After certification of the appeal to the Board, the veteran 
submitted a statement in January 2005 contending that medical 
records relevant to his appeal are not currently of record.  
Specifically, the veteran claims that there should be records 
of treatment from the VA Medical Center in Albany, New York, 
dating back to 1956, records from the Fort Wadsworth VA 
Hospital in New York and service medical records from 
Baumholder, Germany and Coburg, Germany which need to be 
retrieved and associated with his claims folder.  The veteran 
claims that these service medical records should indicate 
that he was treated while in service for injuries to his back 
and that he was diagnosed with Fish Odor Syndrome which led 
to a later diagnosis of major depression.  The Board notes 
that although the veteran has submitted statements requesting 
that the RO obtain the records noted above, there is no 
evidence in the record showing that the RO has attempted to 
obtain the requested medical evidence.

The veteran also contends that approximately 10 months before 
he was drafted into the military, he was medically rejected 
for military duty because of his physical condition and 
classified as a 4F, which meant he was not to be drafted.  
The veteran also submitted a statement in February 2003, 
reiterating his contention that in 1951, he was medically 
rejected for military duty due his flat feet disability, a 
back disability and a left leg disability which left his left 
leg 1/2 inches shorter than the right leg and resulted in him 
having very little muscle in both the calf and thigh of his 
left leg.  According to the veteran, the left leg disability 
stems from a bout with Polio as a young child.  The Board 
notes that there are no service medical records or military 
personnel records from 1951 currently on file and there is no 
evidence in the record that the RO has attempted to obtain 
these records.  

The Board further notes that the veteran has indicated that 
he went on disability in 1974 due to disabilities of his feet 
and back.  The record does not reflect that development to 
obtain any available records pertaining to this disability 
determination has been undertaken.

The post-service medical evidence shows that various 
psychiatric diagnoses have been rendered, to include phobic 
and dysthymic disorder, situational adjustment disorder and 
post-traumatic stress disorder.  In addition, a VA 
psychiatrist has opined that the veteran's post-traumatic 
stress disorder is etiologically related to his military 
service.  The record does not reflect that the originating 
agency has undertaken appropriate development to verify the 
veteran's claimed stressors.

The Board further notes that the veteran's representative has 
contended that service connection is warranted for low back 
disability because it is secondary to flat feet.  In view of 
the Board's decision granting service connection for flat 
feet, the originating agency should address this claim of 
secondary service connection before the Board does.  
Moreover, the veteran should be afforded a VA examination to 
determine the etiology of his low back disability.

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following 
actions:

1.  After obtaining any additional 
information required from the veteran, 
the RO or the AMC should undertake 
appropriate development to obtain a copy 
of all available, outstanding service 
medical records and VA medical records 
that might be supportive of the veteran's 
claims.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the veteran and his representative to 
provide a copy of the outstanding 
evidence to the extent they are able to.

2.  After obtaining any additional 
information or clarification needed from 
the veteran, the RO or the AMC should 
obtain a copy of the decision awarding 
him disability benefits and of the 
medical records considered in making the 
determination.  

3.  The RO or the AMC should ensure that 
the veteran is provided all notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the 
notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular, the 
veteran should be requested to provide as 
much detail as possible concerning any 
service stressors he believes led to his 
development of post-traumatic stress 
disorder.  He should also be informed of 
the evidence that he should submit to 
verify the alleged stressors and the 
assistance that VA will provide to verify 
the alleged stressors.  

4.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

5.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present low back disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's low back as to whether there is 
a 50 percent or better probability that 
such disorder is related to his military 
service or was permanently worsened by 
his service-connected flat feet.  The 
examiner should also provide the 
rationale for all opinions expressed.

6.  The veteran should veteran should be 
afforded an examination by a psychiatrist 
to determine the nature and etiology of 
all currently present acquired 
psychiatric disorders.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether there 
is a 50 percent or better probability 
that such disorder is related to his 
military service.  A diagnosis of post-
traumatic stress disorder should be 
confirmed or ruled out.  If post-
traumatic stress disorder is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis.  If 
it is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  The 
examiner should also provide the 
rationale for all opinions expressed.

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


